64 N.Y.2d 868 (1985)
The People of the State of New York, Respondent,
v.
William Perez, Appellant.
Court of Appeals of the State of New York.
Decided February 21, 1985.
Michael E. Lipson for appellant.
Mario Merola, District Attorney (Stuart L. Sanders of counsel), for respondent.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS and KAYE concur; Judge ALEXANDER taking no part.
*869MEMORANDUM.
The order of the Appellate Division should be affirmed.
The evidence at trial, viewed in the light most favorable to the People, was sufficient for the jury to conclude that defendant intended to kill Martell when he fired the rifle through the locked wooden door to the back room of Martell's social club. Defendant fired the shot almost immediately after Martell had pushed the rifle away from his chest and had slammed the door shut between them. The shot was fired at a height of approximately four feet, the same height as some vital bodily organs. As the defendant could have observed, the area immediately on the other side of the door was no wider than the doorway, and the jury thus could have found that defendant assumed that Martell was in the line of fire when he shot through the door. Additionally, defendant's conduct just prior to the shooting supports a conclusion that he decided to kill Martell either to prevent him from turning defendant in for robbing a patron in the club or out of frustration for Martell not taking his attempt to rob the entire club seriously.
We have considered defendant's other arguments and find them to be without merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.